DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Per the preliminary amendment filed 12/4/2019, claims 1-9 are pending, of which claims 1, 4 and 7 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 

Claim Objections
Claims 1, 4 and 7 are objected to because of the following informalities:  
Claim 1, line 11 the claim recites “the ground,” however no ground element has been introduced previously. Perhaps adding the environment to the preamble would aid in the claim clarity.  
Claim 4, line 11 the claim recites “the ground,” however no ground element has been introduced previously. Perhaps adding the environment to the preamble would aid in the claim clarity.
.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a model acquirer that acquires a structural model having a plurality of computational mesh cells which represent the rotating body or a fluidic model in claim 4, and “a spatial shape data acquirer that acquires data pe11aining to a shape of a space” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the published specification (US 2020/0159979) provides corresponding structure in paragraph 0024 and in Figure 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the independent claims (1, 4, and 7) make either the structural or fluidic model optional. However, it is the interaction between these models that are required to analyze the rolling of the rotating body it seems based on the disclosure that both are required and the optional language should be changed to “and”. Furthermore, dependent claims 2, 5, and 8 refer to the fluidic model. However, this model may not be present based on the current drafting of the independent claims. Thus, these claims would be invalid and not capable of understanding. For examination purposes, this has been construed as including both types of models and it will be discussed below based on this understanding.

Each of the independent claims (1, 4, and 7) recite “N minimum units (where N is a natural number not less than 1)”. This is unclear because it has no end range, what happens when multiple requires more than a full revolution of the rolling shape? For example, if the multiple included a number of angular units that revolved 3 times around the rolling shape, would the model be overwriting the meshes repeatedly or would only 1 of the revolutions be stored? It seems the intent was to evaluate a small portion of a rotation and not a complete revolution. 
The remaining dependent claims are rejected for at least the inherited deficiencies of the independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: Claims 1, 4, and 7, are directed to - a method (i.e., process), a device (i.e., product/article of manufacture), and a device (i.e., product/article of manufacture), respectively. Therefore, all pending claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
Claim 1 recites A method for analyzing rolling of a rotating body, comprising: 
a step in which a structural model having a plurality of computational mesh cells that represent the rotating body or a fluidic model having a plurality of computational mesh cells that represent the space around the rotating body is acquired, the model being such that surface shape of the rotating body is of such shape that a plurality of surface shapes constituting minimum units are arranged in repeating fashion along a circumferential direction, and the model being such that computational mesh cells at a region which is a portion of the model are established in more finely divided fashion than computational mesh cells at another region; 
a step in which that region on the rotating body at which finely divided computational mesh cells are established is made to come in contact with the ground, and rolling analysis processing is performed in which rolling is made to occur in an amount that is an angle corresponding to N minimum units (where N is a natural number not less than 1) (mental process - observation, evaluation, judgment, opinion); and 

wherein the rolling analysis processing employing computational mesh cells occurring after the mapping processing, and the mapping processing occurring after the rolling analysis processing, are performed in repeated fashion until a prescribed analysis end condition is met (mental process - observation, evaluation, judgment, opinion).
The claims recite limitations that fall within the Mental Process enumerated category of abstract ideas. As the claim limitations, under its broadest reasonable interpretation, covers evaluation of data measurement information and its mathematical application for a judgement or opinion of whether a design was adequate, which can be performed in the mind and/or by a person using pen and paper based on the data. The limitation “rolling analysis processing is performed in which rolling is made to occur in an amount that is an angle,” as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using a pen and paper.” MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper perform some “rolling analysis” over an “angle” on the data. 
The limitation “performed in repeated fashion until a prescribed analysis end condition is met” is an abstract idea directed to a mental process of observing and judging whether a condition is met. The limitation, as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using a pen and paper.” MPEP 2106.04(a)(2)(III). 

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
“a step in which a structural model having a plurality of computational mesh cells that represent the rotating body or a fluidic model having a plurality of computational mesh cells that represent the space around the rotating body is acquired, the model being such that surface shape of the rotating body is of such shape that a plurality of surface shapes constituting minimum units are arranged in repeating fashion along a circumferential direction, and the model being such that computational mesh cells at a region which is a portion of the model are established in more finely divided fashion than computational mesh cells at another region;” - (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)). Receiving data for the model with a mesh is mere data gathering that is necessary for execution of the recited judicial exception to perform the mathematical calculations. The data collection is recited at a high level of generality as the concept of receiving data and is therefore insignificant extra-solution activity (see MPEP 2106.05(g)). Similarly, “a step in which that region on the rotating body at which finely divided computational mesh cells are established is made to come in contact with the ground” and “a step in which mapping processing is performed in which physical quantities at computational mesh cells as they exist following the rolling analysis processing are copied to corresponding computational mesh cells at a rolling start time” represent insignificant extra-solution activity because it amounts to mere data storage and/or output of placing the data in the proper format or copying the data (MPEP 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Furthermore, as Berkheimer evidence that the claim elements “a rolling analysis;” are well-understood, routing and conventional the applicants state in the published specification (US 2020/0159979) in paragraph 0027 “[b]ecause rolling analysis processing in accordance with fluidic models and rolling analysis processing in accordance with structural models are known, detailed description thereof will be omitted.”
The Berkheimer evidence that the elements a step in which a structural model having a plurality of computational mesh cells that represent the rotating body or a fluidic model having a plurality of computational mesh cells that represent the space around the rotating body is acquired…”; and “a step in which mapping processing is performed in which physical quantities at computational mesh cells as they exist following the rolling analysis processing are copied to corresponding computational mesh cells at a rolling start time” are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional. Additionally, activity such as collecting data and then storing results/data, as supported by the MPEP 2106.05(d)(II), indicates that mere 
As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Independent claims 4 and 7 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more. The processor and memory elements amount to merely applying the mathematical concept using a computer, which are not enough to qualify as significantly more under the MPEP, "Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP §
2106.05(f))".
Therefore, the claims are not patent eligible under 35 USC 101. The same conclusion is reached for the dependent claims of claims 1, 4, and 7 see below for detail.
Claims 2, 5, and 8 recite “a step in which data pertaining to a shape of a space around the rotating body is acquired; and a step in which sizes of computational mesh cells that represent the space are established in such fashion as to cause computational mesh cells at a region which is one portion thereof to be more finely divided than computational mesh cells at another region.” This is further directed towards the insignificant extra-solution activity of 
Claim 3, 6, and 9 recite “wherein the rotating body is a tire having a groove that intersects a tire circumferential direction.” This is merely linking the abstract idea to the field of use of a tire. This does not provide significantly more than the abstract idea. (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)).
Thus, claims 1-9 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi, US Patent Application Publication No. 2010/0305746 (“Shiraishi”) in view of Okano Toshihiko JP 2004-338660 (“Toshihiko”, submitted in IDS dated 7/14/2020).
Claim 1. Shiraishi discloses A method for analyzing rolling of a rotating body (Shiraishi, Abstract “A method for simulating tire noise performance using a computer includes a step S1 of setting, using a finite number of elements, a tire model having a tread model portion provided with a tread groove, a step S2 of setting a road surface model using a finite number of elements, a step S4 of carrying out a rolling simulation to roll the tire model on the road surface model at least over a groove-grounded rolling distance between which the tread groove is brought into contact with the road surface model and out of contact therewith”), comprising: 
a step in which a structural model having a plurality of computational mesh cells that represent the rotating body (Shiraishi, [0043] “The tire model of the present embodiment is constructed including a ring-shaped tread model portion 2A that results from dividing a tread portion into finite elements, and a toroidal body model portion 2B (a portion colored in gray in the enlarged view on the right side of the figure) that is a portion radially inward relative to the tread model portion 2A.”) or a fluidic model having a plurality of computational mesh cells that represent the space around the rotating body is acquired (Shiraishi, [0053] “The aerodynamic simulation is a kind of a fluid simulation and carried out separately from the rolling simulation, which is a structural analysis.” Examiner’s Note (EN): The fluidic model is not actually required by the claim language but is mapped by the examiner for expediency.), the model being such that surface shape of the rotating body is of such shape that a plurality of surface shapes constituting minimum units are arranged in repeating fashion along a circumferential direction, and the model being such that computational mesh cells at a region which is a portion of the model are established in more finely divided fashion than computational mesh cells at another region (Shiraishi, Fig. 3 illustrating mesh divided tire model, Fig. 7(a) see variable mesh cell size with some more finely divided, Fig. 14 showing different mesh sizes, [0055] “In the present embodiment, first, a road surface shape 4P is set on the basis of the surface coordinate value of the road surface model 4, and a tire surface shape 2P obtained from the rolling simulation of the tire model 2 is obtained.”); 
a step in which that region on the rotating body at which finely divided computational mesh cells are established is made to come in contact with the ground, and rolling analysis processing is performed in which rolling is made to occur in an amount that is an angle corresponding to N minimum units (where N is a natural number not less than 1) (Shiraishi, Fig. 5 illustrating rolling angles for the tire/surface interface, [0048] “As shown in FIG. 5, in the rolling simulation the tire model 2 is rolled on the road surface model 2 at least over a groove-grounded rolling distance where the lateral groove 3 of the tread model portion 2A is grounded on the road surface model 4 and rolled. In the present embodiment, the rolling simulation is carried out over a distance of a-d (of FIG. 5), from "a" which is before grounding of the lateral groove 3 of the tire model 2 on the road surface model 4, through "b-c" which is the groove-grounded rolling distance, and to "d" where the lateral groove 3 is completely out of contact from the road surface model 4.”; [0051] “The above-described rolling simulation may be carried out using, for example, analysis application software that utilizes the finite element method (e.g., LS-DYNA, developed and improved by Livermore Software Technology Corporation (US)). From a result of such rolling simulation, a three-dimensional surface coordinate value of the 
wherein the rolling analysis processing employing computational mesh cells occurring after the mapping processing, and the mapping processing occurring after the rolling analysis processing, are performed in repeated fashion until a prescribed analysis end condition is met (Shiraishi, see fig. 2 steps s1-s9 illustrating the iterative rolling analysis until an end condition is met and accompanying language at for example [0073]. In order to perform the analysis the system has disclosed memory to track the various parameters in the simulation and the iterations and comparisons would occur after the values are available from the mapping process taught below.).
While Shiraishi teaches that the systems and method includes memory for storing the mesh values as part of the set up and analysis of the rolling and fluid simulations and thus provides a hint to find value storage techniques if not already known, it does not explicitly disclose a step in which mapping processing is performed in which physical quantities at computational mesh cells as they exist following the rolling analysis processing are copied to corresponding computational mesh cells at a rolling start time.
Toshihiko teaches a step in which mapping processing is performed in which physical quantities at computational mesh cells as they exist following the rolling analysis processing are copied to corresponding computational mesh cells at a rolling start time (Toshihiko, The dynamic analysis to be carried out is disclosed in the flowchart of fig. 5 and described in detail in [0039] - [0053] (in which the calculation of the interface boundary of the tire model (201) mapping processing of the fluid physical quantity (e.g. a flow rate, a fluid pressure, volume content, see [0048]) of the fluid substance in the fluid region (203) is performed (see fig. 10a, 10b; [0049]-[0051]) for different analysis time steps.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Shiraishi (directed to simulation and analysis of a rolling tire) and Toshihiko (directed to simulation and methods for analyzing tire performance) and arrived at the method of analyzing a rolling body using finite element meshes with a mapping process to store values for the analysis. One of ordinary skill in the art would have been motivated to make such a combination because to analyze performance of a tire in certain conditions it is necessary to roll a finite element model as taught in Toshihiko ([0002-0003]).

Claim 2. Modified Shiraishi teaches the method according to claim 1 wherein the step in which the model is acquired is such that the fluidic model is acquired, and comprises a step in which data pertaining to a shape of a space around the rotating body is acquired (Shiraishi, see Fig. 14 and 15 illustrating space around the rotating body (i.e., the tire)); and 
a step in which sizes of computational mesh cells that represent the space are established in such fashion as to cause computational mesh cells at a region which is one portion thereof to be more finely divided than computational mesh cells at another region (Shiraishi, see Fig. 3 illustrating mesh divided tire model, Fig. 7(a) see variable mesh cell size 

Claim 3. Modified Shiraishi teaches the method according to claim 1 wherein the rotating body is a tire having a groove that intersects a tire circumferential direction (Shiraishi 2010 Fig. 3 [0044] “The tread model portion 2A is provided with at least one tread groove T. In the present embodiment, the tread groove Tis constructed including one lateral groove 3 extending in parallel to the axial direction of the tire.”).

Claim 4. Shiraishi discloses a device for analyzing rolling of a rotating body, comprising: a model acquirer and processors to implement the methods (Shiraishi, [0039] “a computer device 1 as shown in FIG. 1. The computer device 1 is constructed including a main unit 1a, a keyboard 1b as means of input, a mouse 1c, and a monitor device 1d as means of output. The main unit la contains a CPU, a ROM, a working memory, and a mass storage device such as a magnetic disk (all of the foregoing is not shown), and includes drive devices 1a1 and 1a2 such as for CD-ROMs, as appropriate. The storage device stores a processing procedure (a program) with which to carry out a method.). Further, incorporating the rejection of claim 1, claim 4 is rejected as discussed above for substantially similar rationale.

Claim 5 contains limitations for a device which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.



Claim 7. Shiraishi discloses a device for analyzing rolling of a rotating body, comprising: a processor: and a memory for storing instructions capable of being executed by the processor: (Shiraishi, [0039] “a computer device 1 as shown in FIG. 1. The computer device 1 is constructed including a main unit 1a, a keyboard 1b as means of input, a mouse 1c, and a monitor device 1d as means of output. The main unit la contains a CPU, a ROM, a working memory, and a mass storage device such as a magnetic disk (all of the foregoing is not shown), and includes drive devices 1a1 and 1a2 such as for CD-ROMs, as appropriate. The storage device stores a processing procedure (a program) with which to carry out a method.). Further, incorporating the rejection of claim 1, claim 7 is rejected as discussed above for substantially similar rationale.

Claim 8 contains limitations for a device which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 9 contains limitations for a device which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seta, US Patent No. 6,430,993 related to estimating tire performance using a computer based system and method including tire, fluid, and road surface models in an iterative process until a desired condition is met.
Shiraishi, US Patent Application Publication No. 2008/0154561 related to simulation of a tire where the main body is divided by N (N is an integer not less than 2) and evaluating the sections using finite elements. 
Tsunoda et al., US Patent Application Publication No. 2012/0296616 related to fluid simulation around a rotating object in an iterative process. The method includes mapping data between mesh cells including with size mismatches. 
Dorfi et al., US Patent Application Publication No. 2015/0073756 related to finite element analysis of a rolling tire focused on regions in contact and proximate to the contact regions of the tire and a surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148